Exhibit 10.1

PURCHASE AGREEMENT

THIS AGREEMENT is made as of the 5th day of April, 2006, by and between Oscient
Pharmaceuticals Corporation (the “Company”), a corporation organized under the
laws of The Commonwealth of Massachusetts, with its principal offices at 1000
Winter Street, Suite 2200, Waltham, MA 02451, and the purchaser whose name and
address is set forth on the signature page hereof (the “Purchaser”).

The Company desires to issue and sell (i) up to ____ shares of its Common Stock,
par value $0.10 per share (“Common Stock”) and (ii) warrants to purchase up to
____ shares of Common Stock (“Warrant Shares”); such warrants to be in the form
of Common Stock Purchase Warrants attached hereto as Exhibit B. The Common Stock
and warrants are to be sold pursuant to units (each a “Unit”) consisting of a
share of Common Stock (“Share”) and a warrant (“Warrant”) to purchase 0.5 shares
of Common Stock.

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

SECTION 1. Authorization of Sale of the Units. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of the Common Stock and Warrants set forth above. The Company reserves the right
to increase or decrease the number of Shares and the number of Warrants sold in
this private placement prior to the Closing Date (as defined in Section 3).

SECTION 2. Agreement to Sell and Purchase the Units. At the Closing (as defined
in Section 3), the Company will, subject to the terms of this Agreement, issue
and sell to the Purchaser and the Purchaser will buy from the Company, upon the
terms and conditions hereinafter set forth, the number of Units (at the purchase
price) shown below:

 

Number of

Shares to Be

Purchased

 

Price Per
Share In
Dollars

 

Number of Shares Issuable
Pursuant to

Warrants to be Purchased

(50% of Shares Purchased)

 

Price Per Share
Issuable Pursuant to
Warrants In Dollars

 

Aggregate

Purchase
Price

  $ 1.93     $ 0.125   $        

The Company proposes to enter into this same form of purchase agreement with
certain other investors (the “Other Purchasers”) and expects to complete sales
of Units to them. The Purchaser and the Other Purchasers are hereinafter
sometimes collectively referred to as the “Purchasers”, and this Agreement and
the purchase agreements executed by the Other Purchasers are hereinafter
sometimes collectively referred to as the “Agreements”. The term “Placement
Agents” shall mean JMP Securities LLC and Thomas Weisel Partners LLC.



--------------------------------------------------------------------------------

SECTION 3. Delivery of the Units at the Closing. The completion of the purchase
and sale of the Units (the “Closing”) shall occur at the offices of Ropes & Gray
LLP, One International Place, Boston, Massachusetts 02110, as soon as
practicable and as agreed to by the parties hereto, within three business days
following the execution of the Agreements, or on such later date or at such
different location as the parties shall agree in writing, but not prior to the
date that the conditions for Closing set forth below have been satisfied or
waived by the appropriate party (the “Closing Date”).

At the Closing, the Purchaser shall deliver, in immediately available funds, the
full amount of the purchase price for the Units being purchased hereunder by
wire transfer to an account designated by the Company and the Company shall
deliver to the Purchaser one or more stock certificates and Warrants registered
in the name of the Purchaser, or in such nominee name(s) as designated by the
Purchaser in writing, representing the number of Units set forth in Section 2
above and bearing an appropriate legend referring to the fact that the Common
Stock and Warrant Shares were sold in reliance upon the exemption from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), provided by Section 4(2) thereof and Rule 506 thereunder. The Company
will at the request of the Purchaser promptly substitute one or more replacement
certificates without the legend at such time as the Registration Statement (as
defined below) becomes effective. The name(s) in which the stock certificates
are to be registered are set forth in the Securities Certificate Questionnaire
attached hereto as part of Appendix I.

The Company’s obligation to complete the purchase and sale of the Units and
deliver such stock certificate(s) and Warrants to the Purchaser at the Closing
shall be subject to the following conditions, any one or more of which may be
waived by the Company: (a) receipt by the Company of same-day funds in the full
amount of the purchase price for the Units being purchased hereunder;
(b) completion of the purchases and sales under the Agreements with the Other
Purchasers; and (c) the accuracy of the representations and warranties made by
the Purchasers and the fulfillment of those undertakings of the Purchasers to be
fulfilled prior to the Closing. The Purchaser’s obligation to accept delivery of
such stock certificate(s) and Warrants and to pay for the Units evidenced
thereby shall be subject to the following conditions: (a) each of the
representations and warranties of the Company made herein (i) that are not
qualified by Material Adverse Effect (as defined in Section 4.5 below) shall be
accurate as of the Closing Date except to the extent the failure of the
representations and warranties would not have a Material Adverse Effect and
(ii) that are qualified by Material Adverse Effect will be accurate as of the
Closing Date as so qualified and (b) the fulfillment in all material respects of
those undertakings of the Company to be fulfilled prior to Closing. The
Purchaser’s obligations hereunder are expressly not conditioned on the purchase
by any or all of the Other Purchasers of the Units that they have agreed to
purchase from the Company.

SECTION 4. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to, and covenants with, the Purchaser as follows:

        4.1. Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and the Company is qualified to do business in
each jurisdiction in which qualification is required, except where failure to so
qualify would not have a Material Adverse

 

-2-



--------------------------------------------------------------------------------

Effect (as defined herein). The Company’s subsidiaries (each a “Subsidiary” and
collectively the “Subsidiaries”) are listed on Exhibit A to this Agreement. Each
Subsidiary is a direct or indirect wholly owned subsidiary of the Company. Each
Subsidiary is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and is qualified to do business in each
jurisdiction in which qualification is required, except where failure to so
qualify would not have a Material Adverse Effect.

        4.2. Reporting Company; Form S-3. The Company is not an “ineligible
issuer” (as defined in Rule 405 promulgated under the Securities Act) and is
eligible to register the Shares and Warrant Shares for resale by the Purchaser
on a registration statement on Form S-3 under the Securities Act. The Company is
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and has filed all reports required thereby.
Provided none of the Purchasers is deemed to be an underwriter with respect to
any Shares or Warrant Shares, to the Company’s knowledge, there exist no facts
or circumstances (including without limitation any required approvals or waivers
or any circumstances that may delay or prevent the obtaining of accountant’s
consents) that reasonably could be expected to prohibit or delay the preparation
and filing of a registration statement on Form S-3 that will be available for
the resale of the Shares and the Warrant Shares by the Purchaser.

        4.3. Authorized Capital Stock. The Company had duly authorized and
validly issued outstanding capitalization as set forth under the heading
“Capitalization” in the confidential Private Placement Memorandum dated
March 22, 2006 prepared by the Company (including all exhibits, supplements and
amendments thereto, the “Private Placement Memorandum”) as of the date set forth
therein; the issued and outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and conform in all material respects to the
description thereof contained in the Private Placement Memorandum. Except as set
forth in the Private Placement Memorandum, the Company does not have outstanding
any options to purchase, or any preemptive rights or other rights to subscribe
for or to purchase, any securities or obligations convertible into, or any
contracts or commitments to issue or sell, shares of its capital stock or any
such options, rights, convertible securities or obligations. With respect to
each of the Subsidiaries (i) all the issued and outstanding shares of such
Subsidiary’s capital stock have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities, and
(ii) there are no outstanding options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
such Subsidiary’s capital stock or any such options, rights, convertible
securities or obligations.

        4.4. Issuance, Sale and Delivery of the Units. The Shares and the
Warrant Shares have been duly authorized and, when issued, delivered and paid
for in the manner set forth in this Agreement and in the Warrants, will be
validly issued, fully paid and nonassessable, and will conform in all material
respects to the description thereof set forth in the Private Placement
Memorandum. No preemptive rights or other rights to subscribe for or purchase
any

 

-3-



--------------------------------------------------------------------------------

shares of common stock of the Company exist with respect to the issuance and
sale of the Shares and the Warrant Shares by the Company pursuant to this
Agreement. No stockholder of the Company has any right (which has not been
waived or has not expired by reason of lapse of time following notification of
the Company’s intention to file the Registration Statement (as hereinafter
defined)) to require the Company to register the sale of any capital stock owned
by such stockholder under the Registration Statement. No further approval or
authority of the stockholders or the Board of Directors of the Company will be
required for the issuance and sale of the Units to be sold by the Company as
contemplated herein.

        4.5. Due Execution, Delivery and Performance of the Agreements. The
Company has full legal right, corporate power and authority to enter into this
Agreement and perform the transactions contemplated hereby. The Agreement has
been duly authorized, executed and delivered by the Company. This Agreement is,
and upon execution and delivery by the Company, the Warrants will be, a legal,
valid and binding agreement of the Company, enforceable against the Company in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application relating to or affecting the enforcement of creditors’
rights and the application of equitable principles relating to the availability
of remedies, and except as rights to indemnity or contribution, including but
not limited to, indemnification provisions set forth in Section 7.3 of this
Agreement may be limited by federal or state securities law or the public policy
underlying such laws. The execution and performance of the Agreement by the
Company and the consummation of the transactions herein contemplated will not
violate any provision of the certificate of incorporation or bylaws of the
Company or the organizational documents of any Subsidiary and will not result in
the creation of any lien, charge, security interest or encumbrance upon any
assets of the Company or any Subsidiary pursuant to the terms or provisions of,
or will not conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both, a default under
any agreement, mortgage, deed of trust, lease, franchise, license, indenture,
permit or other instrument to which any of the Company or any Subsidiary is a
party or by which any of the Company or any Subsidiary or their respective
properties may be bound or affected and in each case that would have a Material
Adverse Effect, or, to the knowledge of the Company, any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Company or any Subsidiary or any of its/their respective
properties. No consent, approval, authorization or other order of any court,
regulatory body, administrative agency or other governmental agency or body is
required for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement, except for compliance with the
Blue Sky laws and federal securities laws applicable to the offering of the
Units. For the purposes of this Agreement the term “Material Adverse Effect”
shall mean a material adverse effect on the condition (financial or otherwise),
properties, business or results of operations of the Company and its
Subsidiaries, taken as a whole, except any of the following, either alone or in
combination, shall not be deemed a Material Adverse Effect: (i) effects caused
by changes or circumstances affecting general market conditions in the U.S.
economy or that are generally applicable to the industry in which the Company
operates, provided that such effects do not adversely affect the Company in a
disproportionate manner, (ii) effects resulting from or relating to the
announcement or disclosure of the sale of the Units or other transactions
contemplated by the Agreements, or (iii) effects caused by any event,

 

-4-



--------------------------------------------------------------------------------

occurrence or condition resulting from or relating to the taking of any action
in accordance with this Agreement.

        4.6. Accountants. Ernst & Young, LLP, which has expressed its opinion
with respect to the consolidated financial statements contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2005, which is
attached as an exhibit to, and made a part of the Private Placement Memorandum
and incorporated by reference into the Registration Statement and the Prospectus
(as defined in Section 7.3 hereof) that forms a part thereof, are registered
independent public accountants as required by the Securities Act and the rules
and regulations promulgated thereunder (the “Rules and Regulations”) and by the
rules of the Public Accounting Oversight Board.

        4.7. No Defaults. Neither the Company nor any Subsidiary is in violation
or default of any provision of its certificate of incorporation or bylaws, or
other organizational documents, or in breach of or default with respect to any
provision of any agreement, judgment, decree, order, mortgage, deed of trust,
lease, franchise, license, indenture, permit or other instrument to which it is
a party or by which it or any of its properties is bound; and there does not
exist any state of fact that, with notice or lapse of time or both, would
constitute an event of default on the part of the Company or any Subsidiary (as
defined in such documents), except such defaults that individually or in the
aggregate would not cause a Material Adverse Effect.

        4.8. Contracts. The material contracts to which the Company is a party
that are filed pursuant to the Securities Act or the Exchange Act, with the
Commission by the Company have been duly and validly authorized, executed and
delivered by the Company and constitute the legal, valid and binding agreements
of the Company, enforceable by and against it in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to
enforcement of creditors’ rights generally, and general equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution may be limited by federal or state securities laws and the public
policy underlying such laws.

        4.9. No Actions. There are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened against the
Company or any Subsidiary before or by any court, regulatory body or
administrative agency or any other governmental agency or body, domestic, or
foreign, which actions, suits or proceedings, individually or in the aggregate,
might reasonably be expected to have a Material Adverse Effect; and no labor
disturbance by the employees of the Company exists or, to the Company’s
knowledge, is imminent, that might reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any Subsidiary is a party to or subject
to the provisions of any injunction, judgment, decree or order of any court,
regulatory body, administrative agency or other governmental agency or body that
might have a Material Adverse Effect.

        4.10. Properties. The Company and each Subsidiary has good and valid
title to all the properties and assets described as owned by it in the
consolidated financial statements included in the Private Placement Memorandum,
free and clear of all liens, mortgages, pledges, or encumbrances of any kind
except (i) those, if any, reflected in such consolidated financial statements,
or (ii) those that are not material in amount and do not

 

-5-



--------------------------------------------------------------------------------

adversely affect the use made and proposed to be made of such property by the
Company or its Subsidiaries. The Company and each Subsidiary holds its leased
properties under valid and binding leases, with such exceptions as are not
materially significant in relation to its business. The Company and any
Subsidiary owns or leases all such properties as are necessary to its operations
as now conducted.

        4.11. No Material Change. Since December 31, 2005, and except as
described in or contemplated by the Private Placement Memorandum, (i) the
Company and its Subsidiaries have not incurred any material liabilities or
obligations, indirect, or contingent, or entered into any material agreement or
other transaction that is not in the ordinary course of business or that could
reasonably be expected to result in a material reduction in the future earnings
of the Company; (ii) the Company and its Subsidiaries have not sustained any
material loss or interference with their businesses or properties from fire,
flood, windstorm, accident or other calamity not covered by insurance; (iii) the
Company and its Subsidiaries have not paid or declared any dividends or other
distributions with respect to their capital stock and none of the Company or any
Subsidiary is in default in the payment of principal or interest on any
outstanding debt obligations; (iv) there has not been any change in the capital
stock of the Company or its Subsidiaries other than the sale of the Shares and
Warrants hereunder and shares or options issued pursuant to equity incentive
plans or purchase plans approved by the Company’s Board of Directors, or
indebtedness material to the Company or its Subsidiaries (other than in the
ordinary course of business and any required scheduled payments); and (v) there
has not occurred any event that has caused or could reasonably be expected to
cause a Material Adverse Effect.

        4.12. Intellectual Property. Except as disclosed in the Private
Placement Memorandum, (i) the Company or a Subsidiary owns or has obtained valid
and enforceable licenses for the inventions, patent applications, patents,
trademarks (both registered and unregistered), trade names, copyrights and trade
secrets necessary for the conduct of the Company’s business as currently
conducted (collectively, the “Intellectual Property”); and (ii) (a) to the
knowledge of the Company, there are no third parties who have any ownership
rights to any Intellectual Property that is owned by, or has been licensed to,
the Company or each Subsidiary for the products described in the Private
Placement Memorandum that would preclude the Company or any Subsidiary from
conducting its business as currently conducted and have a Material Adverse
Effect, except for the ownership rights of the owners of the Intellectual
Property licensed by the Company or any Subsidiary; (b) to the Company’s
knowledge, there are currently no sales of any products that would constitute an
infringement by third parties of any Intellectual Property owned or licensed by
the Company or any Subsidiary, which infringement would have a Material Adverse
Effect; (c) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the rights of the
Company or any Subsidiary in or to any Intellectual Property owned or licensed
by the Company or any Subsidiary, other than claims which could not reasonably
be expected to have a Material Adverse Effect; (d) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any Intellectual Property owned, or
licensed by the Company or any Subsidiary, other than non-material actions,
suits, proceedings and claims; and (e) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others that the
Company or any

 

-6-



--------------------------------------------------------------------------------

Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary right of others, other than non-material
actions, suits, proceedings and claims.

        4.13. Compliance. Neither the Company nor any of its Subsidiaries have
any reason to believe that they are not conducting business in compliance with
all applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, except where failure to be so in compliance would not have
a Material Adverse Effect.

        4.14. Taxes. The Company and each Subsidiary has filed on a timely basis
(giving effect to extensions) all required federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and none of the Company or any subsidiary has knowledge of a tax deficiency that
has been or might be asserted or threatened against it that could have a
Material Adverse Effect. All tax liabilities accrued through the date hereof
have been adequately provided for on the books of the Company.

        4.15. Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income taxes) that are required to be paid in connection with
the sale and transfer of the Units to be sold to the Purchaser hereunder will
have been fully paid or provided for by the Company and all laws imposing such
taxes will have been fully complied with.

        4.16. Investment Company. The Company is not an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

        4.17. Offering Materials. The Company has not distributed and will not
distribute prior to the Closing Date any offering material, including any “free
writing prospectus” (as defined in Rule 405 promulgated under the Securities
Act), in connection with the offering and sale of the Units other than the
Private Placement Memorandum or any amendment or supplement thereto, or any
document incorporated therein. The Company has not in the past nor will it
hereafter take any action independent of the Placement Agents to sell, offer for
sale or solicit offers to buy any securities of the Company that could result in
the initial sale of the Shares not being exempt from the registration
requirements of Section 5 of the Securities Act.

        4.18. Insurance. The Company maintains insurance underwritten by
insurers of recognized financial responsibility, of the types and in the amounts
that the Company reasonably believes is adequate for its business, including,
but not limited to, insurance covering all real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against, with such deductibles as are
customary for companies in the same or similar business, all of which insurance
is in full force and effect.

        4.19. Additional Information. The information contained or incorporated
in the following documents, which the Placement Agents have furnished to the
Purchaser, or will furnish prior to the Closing, taken as a whole as of the date
hereof do not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or

 

-7-



--------------------------------------------------------------------------------

necessary to make the statements therein in light of the circumstances in which
they were made not misleading:

                (a) the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2005;

                (b) the Company’s Definitive Proxy Statement for Annual Meeting
of stockholders held on May 25, 2005;

                (c) the Company’s Current Reports on Form 8-K filed with the
Commission on December 27, 2005, December 29, 2005, January 10,
2006, January 23, 2006, February 7, 2006, February 8, 2006 and March 8, 2006;

                (d) the draft Registration Statement;

                (e) the Private Placement Memorandum, including all addenda and
exhibits thereto, other than this Agreement and appendices and exhibits hereto;
and

                (f) all other documents, if any, filed by the Company with the
Commission since December 31, 2005 pursuant to the reporting requirements of the
Exchange Act.

        4.20. Legal Opinion. As a condition to the Purchaser’s obligation to
purchase the Shares, Ropes & Gray LLP shall have delivered its legal opinion to
the Placement Agents in a form reasonably satisfactory to the Placement Agents
and counsel to the Placement Agents. Such opinion also shall state that each of
the Purchasers may rely thereon as though it were addressed directly to such
Purchaser.

        4.21. Certificate. At the Closing, the Company will deliver to the
Purchasers a certificate executed by the Chairman of the Board or Chief
Executive Officer and the Chief Financial Officer of the Company, dated the
Closing Date, in form and substance reasonably satisfactory to the Purchasers,
to the effect that the representations and warranties of the Company set forth
in this Section 4 are true and correct in all material respects as of the date
of this Agreement and as of the Closing Date, and the Company has complied with
all the agreements and satisfied all the conditions herein on its part to be
performed or satisfied on or prior to such Closing Date.

        4.22. Use of Proceeds. The Company shall use the proceeds from the sale
of the Units as described under “Use of Proceeds” in the Private Placement
Memorandum.

        4.23. Non-Public Information. The Company has not disclosed to the
Purchaser, whether in the Private Placement Memorandum or otherwise, information
that would constitute material non-public information as of the Closing Date
other than the existence and terms of the transactions contemplated by the
Agreements.

        4.24. Use of Purchaser Name. Except as otherwise required by applicable
law or regulation and in the Registration Statement the Company shall not use
the Purchaser’s name or the name of any of its affiliates in any advertisement,
announcement, press release or

 

-8-



--------------------------------------------------------------------------------

other similar public communication unless it has received the prior written
consent of the Purchaser for the specific use contemplated which consent shall
not be unreasonably withheld.

        4.25. Related Party Transactions. No transaction has occurred between or
among the Company, on the one hand, and its affiliates, officers or directors on
the other hand, that is required to have been described under applicable
securities laws in its Exchange Act filings and is not so described in such
filings, except for compensation paid in the ordinary course of business.

        4.26. Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company and an unconsolidated or
other off-balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect. There are no such
transactions, arrangements or other relationships with the Company that may
create contingencies or liabilities that are not otherwise disclosed by the
Company in its Exchange Act filings.

        4.27. Governmental Permits, Etc. The Company and each Subsidiary has all
franchises, licenses, certificates and other authorizations from such federal,
state or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to posses currently such
franchises, licenses, certificates and other authorizations is not reasonably
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such permit that, if the subject of an unfavorable decision,
ruling or finding, could reasonably be expected to have a Material Adverse
Effect.

        4.28. Financial Statements. The consolidated financial statements of the
Company and the related notes and schedules thereto included in its Exchange Act
filings fairly present the financial position, results of operations,
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries at the dates and for the periods specified therein. Such financial
statements and the related notes and schedules thereto have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved (except as otherwise noted therein) and all
adjustments necessary for a fair presentation of results for such periods have
been made; provided, however, that the unaudited financial statements are
subject to normal year-end audit adjustments (which are not expected to be
material) and do not contain all footnotes required under generally accepted
accounting principles. As of their respective dates, such financial statements
complied as to form in all material respects with the published rules and
regulations of the Commission with respect thereto.

        4.29. Listing. The Company shall comply with all requirements of the
Nasdaq National Market with respect to the issuance of the Shares and the
Warrant Shares and shall use its best efforts to have the Shares and the Warrant
Shares listed on the Nasdaq National Market and on any other exchange on which
the Company’s common stock has been listed by the Company for quotation on or
before the Closing Date.

 

-9-



--------------------------------------------------------------------------------

        4.30. Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has disclosure controls and procedures
(as defined in Rules 13a-14 and 15d-14 under the Exchange Act) that are designed
to ensure that material information relating to the Company is made known to the
Company’s principal executive officer and the Company’s principal financial
officer or persons performing similar functions. The Company is otherwise in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002, as amended and the rules and regulations promulgated
thereunder.

        4.31. Foreign Corrupt Practices. Neither the Company, nor any
Subsidiary, nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any Subsidiary has,
in the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

        4.32. Employee Relations. Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a union.
The Company and each Subsidiary believes that its relations with its employees
are good.

        4.33. ERISA. The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

SECTION 5. Representations, Warranties and Covenants of the Purchaser. The
Purchaser represents and warrants to, and covenants with, the Company that:

 

-10-



--------------------------------------------------------------------------------

        5.1. Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the Units, including investments in securities issued by the
Company, has reviewed carefully the Private Placement Memorandum and has
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to purchase the Units; (ii) the Purchaser is
acquiring the Units set forth in Section 2 above in the ordinary course of its
business and for its own account and with no present intention of distributing
any of such Shares or Warrant Shares or any arrangement or understanding with
any other persons regarding the distribution of such securities (this
representation and warranty not limiting the Purchaser’s right to sell pursuant
to the Registration Statement or in compliance with the Securities Act and the
Rules and Regulations, or, other than with respect to any claims arising out of
a breach of this representation and warranty, the Purchaser’s right to
indemnification under Section 7.3); (iii) the Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Units or securities underlying the Units, nor will the Purchaser engage in any
short sale that results in a disposition of any of the Units or securities
underlying the Units by the Purchaser, except in compliance with the Securities
Act and the Rules and Regulations and any applicable state securities laws;
(iv) the Purchaser has completed or caused to be completed the Registration
Statement Questionnaire attached hereto as part of Appendix I, for use in
preparation of the Registration Statement, and the answers thereto are true and
correct as of the date hereof and will be true and correct as of the effective
date of the Registration Statement and the Purchaser will notify the Company
immediately of any material change in any such information provided in the
Registration Statement Questionnaire until such time as the Purchaser has sold
all of its Shares and Warrant Shares or until the Company is no longer required
to keep the Registration Statement effective; (v) the Purchaser has, in
connection with its decision to purchase the number of Units set forth in
Section 2 above, relied solely upon the Private Placement Memorandum and the
documents included therein or incorporated by reference and the representations
and warranties of the Company contained herein; (vi) the Purchaser has had an
opportunity to discuss this investment with representatives of the Company and
ask questions of them and has had the opportunity to obtain such additional
information which the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment; and (vii) the Purchaser is an “accredited investor”
within the meaning of Rule 501(a) promulgated under the Securities Act.

        5.2. Reliance on Exemptions. The Purchaser understands that the Units
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Units.

        5.3. Confidentiality. For the benefit of the Company, the Purchaser
previously agreed orally with the Placement Agents to keep confidential all
information concerning this private placement. The Purchaser understands that
the information contained in the Private Placement Memorandum is strictly
confidential and proprietary to the Company and

 

-11-



--------------------------------------------------------------------------------

has been prepared from the Company’s publicly available documents and other
information and is being submitted to the Purchaser solely for such Purchaser’s
confidential use. The Purchaser agrees to use the information contained in the
Private Placement Memorandum for the sole purpose of evaluating a possible
investment in the Units and the Purchaser acknowledges that it is prohibited
from reproducing or distributing the Private Placement Memorandum, this Purchase
Agreement, or any other offering materials or other information provided by the
Company in connection with the Purchaser’s consideration of its investment in
the Company, in whole or in part, or divulging or discussing any of their
contents, except to its financial, investment or legal advisors in connection
with its proposed investment in the Units. Further, the Purchaser understands
that the existence and nature of all conversations and presentations, if any,
regarding the Company and this offering must be kept strictly confidential. The
Purchaser understands that the federal securities laws impose restrictions on
trading based on information regarding this offering. In addition, the Purchaser
acknowledges that unauthorized disclosure of information regarding this offering
may result in a violation of Regulation FD. This obligation will terminate upon
the filing by the Company of a press release or press releases describing this
offering. In addition to the above, the Purchaser shall maintain in confidence
the receipt and content of any notice of a Suspension (as defined in Section 5.9
below). The foregoing agreements shall not apply to any information that is or
becomes publicly available through no fault of the Purchaser, or that the
Purchaser is legally required to disclose; provided, however, that if the
Purchaser is requested or ordered to disclose any such information pursuant to
any court or other government order or any other applicable legal procedure, it
shall provide the Company with prompt notice of any such request or order in
time sufficient to enable the Company to seek an appropriate protective order.

        5.4. Investment Decision. The Purchaser understands that nothing in the
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Units constitutes legal, tax or investment advice.
The Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Units.

        5.5. Risk of Loss. The Purchaser understands that its investment in the
Units involves a significant degree of risk, including a risk of total loss of
Purchaser’s investment, and the Purchaser has full cognizance of and understands
all of the risk factors related to Purchaser’s purchase of the Units, including,
but not limited to, those set forth under or incorporated by reference in the
caption “Risk Factors” in the Private Placement Memorandum. The Purchaser
understands that the market price of the Common Stock has been volatile and that
no representation is being made as to the future value of the Common Stock. The
Purchaser has the knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Units
and has the ability to bear the economic risks of an investment in the Units.

        5.6. No Government Review. The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Units.

        5.7. Transfer of Resale. The Purchaser understands that, until such time
as the Registration Statement has been declared effective or the Shares and the
Warrant Shares

 

-12-



--------------------------------------------------------------------------------

may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Shares and the Warrants Shares will bear a restrictive
legend in substantially the following form:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES AND OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.”

        5.8. Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.

        5.9. Public Sale or Distribution. The Purchaser covenants with the
Company not to make any sale of the Shares or Warrant Shares under the
Registration Statement without complying with the provisions of this Agreement
and without causing the prospectus delivery requirement under the Securities Act
to be satisfied (whether physically or through compliance with Rule 172 under
the Securities Act or any similar rule). The Purchaser acknowledges that there
may occasionally be times when the Company must suspend the use of the
prospectus forming a part of the Registration Statement until such time as an
amendment to the Registration Statement has been filed by the Company and
declared effective by the Commission, or until such time as the Company has
filed an appropriate report with the Commission pursuant to the Exchange Act.
The Purchaser covenants that it will not sell any securities pursuant to said
prospectus during the period commencing at the time when the Company gives the
Purchaser written notice of the suspension of the use of said prospectus and
ending at the time when the Company gives the Purchaser written notice that the
Purchaser may thereafter effect sales pursuant to said prospectus.
Notwithstanding the foregoing, the Company agrees that no suspension shall be
for a period of longer than 30 consecutive days, and no suspension shall be for
a period longer than 60 days in the aggregate in any 365 day period.

        5.10. Organization; Validity; Enforcements. The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Purchaser or conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license,

 

-13-



--------------------------------------------------------------------------------

indenture, permit or other instrument to which the Purchaser is a party or, any
statute or any authorization, judgment, decree, order, rule or regulation of any
court or any regulatory body, administrative agency or other governmental agency
or body applicable to Purchaser, (iii) no consent, approval, authorization or
other order of any court, regulatory body, administrative agency or other
governmental agency or body is required on the part of the Purchaser for the
execution and delivery of this Agreement or the consummation of the transactions
contemplated by this Agreement, (iv) upon the execution and delivery of this
Agreement, this Agreement shall constitute a legal, valid and binding obligation
of the Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
the enforcement of creditor’s rights and the application of equitable principles
relating to the availability of remedies, and except as rights to indemnity or
contribution, including, but not limited to, the indemnification provisions set
forth in Section 7.3 of this Agreement, may be limited by federal or state
securities law or the public policy underlying such laws and (v) there is not in
effect any order enjoining or restraining the Purchaser from entering into or
engaging in any of the transactions contemplated by this Agreement.

SECTION 6. Survival of Agreements; Non-Survival of Company Representations and
Warranties. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants and agreements made by the
Company and the Purchaser herein and in the certificates for the Shares and the
Warrants delivered pursuant hereto shall survive the execution of this
Agreement, the delivery to the Purchaser of the Shares and the Warrants being
purchased and the payment therefor. All representations and warranties, made by
the Company and the Purchaser herein and in the certificates for the Shares and
the Warrants delivered pursuant hereto shall survive the execution of this
Agreement, the delivery to the Purchaser of the Units being purchased and the
payment therefor.

SECTION 7. Registration of the Shares; Compliance with the Securities Act.

        7.1. Registration Procedures and Expenses. The Company shall:

                (a) as soon as practicable, but in no event later than ten
(10) days following the Closing Date, prepare and file with the Commission a
Registration Statement on Form S-3 (the “Registration Statement”) relating to
the resale of the Shares and the Warrant Shares by the Purchaser and the Other
Purchasers from time to time on the Nasdaq National Market, or the facilities of
any national securities exchange on which the Common Stock is then traded or in
privately-negotiated transactions;

                (b) use its reasonable best efforts, subject to receipt of
necessary information from the Purchasers, to cause the Commission to declare
the Registration Statement effective within 60 days after the Registration
Statement is filed by the Company (such date, the “Required Effective Date”),
provided, however, that in the event the Registration Statement receives any
review by the Commission, the Required Effective Date will be 75 days after the
Registration Statement is filed by the Company;

                (c) promptly prepare and file with the Commission such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith

 

-14-



--------------------------------------------------------------------------------

as may be necessary to keep the Registration Statement effective until the
earlier of (i) such time as all of the Shares and Warrant Shares have been sold
pursuant to the Registration Statement, (ii) the date on which the Shares and
Warrant Shares may be resold by the Purchasers that are not affiliates of the
Company without registration by reason of Rule 144(k) under the Securities Act
or any other rule of similar effect; or (iii) such time as all Shares and
Warrant Shares purchased by such Purchaser under this Agreement have been sold;

                (d) so long as the Registration Statement is effective covering
the resale of the Shares and Warrant Shares owned by the Purchaser, furnish to
the Purchaser with respect to the Shares and Warrant Shares registered under the
Registration Statement (and to each underwriter, if any, of such Shares) such
number of copies of prospectuses and such other documents as the Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of such securities by the Purchaser;

                (e) in consultation with its counsel, file documents required of
the Company for compliance with Blue Sky requirements in states specified in
writing by the Purchaser; provided, however, that the Company shall not be
required to qualify to do business or consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented;

                (f) bear all expenses in connection with the procedures in
paragraphs (a) through (e) of this Section 7.1 and the registration of the
Shares pursuant to the Registration Statement, other than fees and expenses, if
any, of counsel or other advisers to the Purchaser or the Other Purchasers or
underwriting discounts, brokerage fees and commissions incurred by the Purchaser
or the Other Purchasers, if any in connection with the Offering of the Shares
pursuant to the Registration Statement;

                (g) advise the Purchaser (via e-mail address provided pursuant
to Section 9(b)) on the same day that: (i) the prospectus or any prospectus
supplement or post-effective amendment has been filed, and, with respect to the
Registration Statement or any post-effective amendment thereto, when the same
has become effective; (ii) the Company shall receive notice or obtain knowledge
of the issuance of any stop order by the Commission delaying or suspending the
effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose, or any other order issued by any state securities
commission or other regulatory authority suspending the qualification or
exemption from qualification of such shares under state securities or “blue sky”
laws; and (iii) the Company shall receive notice or obtain knowledge of the
existence of any fact or the happening of any event that makes any statement of
a material fact in the Registration Statement, the prospectus, any amendment or
supplement thereto, or any document incorporated by reference therein untrue, or
which results in an omission of a material fact necessary in order to make the
statement contained therein in light of the circumstances in which it was made
not misleading;

                (h) file a Form D with respect to the Shares as required under
Regulation D and to provide a copy thereof to the Purchaser promptly after
filing;

 

-15-



--------------------------------------------------------------------------------

                (i) issue a press release describing the material terms of the
transactions contemplated by this Agreement prior to 8:30 AM on the business day
immediately following the execution and delivery by all Purchasers of the
Agreements; and

                (j) in order to enable the Purchasers to sell the Shares under
Rule 144 to the Securities Act, for a period of two years from Closing, use its
commercially reasonable efforts to comply with the requirements of Rule 144,
including without limitation, use its commercially reasonable efforts to comply
with the requirements of Rule 144(c) with respect to public information about
the Company and to timely file all reports required to be filed by the Company
under the Exchange Act.

        The Company understands that the Purchaser disclaims being an
underwriter, but the Purchaser being deemed an underwriter shall not relieve the
Company of any obligations it has hereunder. A draft of the proposed form of the
Registration Statement is included in the Private Placement Memorandum and a
questionnaire related thereto to be completed by the Purchaser is attached
hereto as Appendix I.

    7.2. Transfer of Shares After Registration. The Purchaser agrees that it
will not effect any disposition of the Shares or its right to purchase the
Shares that would constitute a sale within the meaning of the Securities Act or
pursuant to any applicable state securities laws, except as contemplated in the
Registration Statement referred to in Section 7.1 or as otherwise permitted by
law, and that it will promptly notify the Company of any changes in the
information set forth in the Registration Statement regarding the Purchaser or
its plan of distribution.

        7.3. Indemnification. For the purpose of this Section 7.3:

 

  (i) the term “Purchaser/Affiliate” shall mean any affiliates of the Purchaser,
including a transferee who is an affiliate of the Purchaser, and any person who
controls the Purchaser or any affiliate of the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act; and

 

  (ii) the term “Registration Statement” shall include any preliminary
prospectus, final prospectus, exhibit, supplement or amendment included in or
relating to, and any document incorporated by reference in, the Registration
Statement referred to in Section 7.1.

                (a) The Company agrees to indemnify and hold harmless the
Purchaser and each Purchaser/Affiliate, against any losses, claims, damages,
liabilities or expenses, joint or several, to which the Purchaser or
Purchaser/Affiliates may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the prior written consent of the Company), insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below)

 

-16-



--------------------------------------------------------------------------------

arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, including the
prospectus, financial statements and schedules, and all other documents filed as
a part thereof, as amended at the time of effectiveness of the Registration
Statement, including any information deemed to be a part thereof as of the time
of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rule
434, of the Rules and Regulations, or the prospectus, in the form first filed
with the Commission pursuant to Rule 424(b) of the Regulations, or filed as part
of the Registration Statement at the time of effectiveness if no Rule 424(b)
filing is required (the “Prospectus”), or any subsequent amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state in any of them a material fact required to be stated therein or necessary
to make the statements in the Registration Statement or any amendment or
supplement thereto not misleading or in the Prospectus or any amendment or
supplement thereto not misleading in light of the circumstances under which they
were made; and will reimburse each Purchaser and each Purchaser/Affiliate for
any legal and other expenses as such expenses are reasonably incurred by such
Purchaser or such Purchaser/Affiliate in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the Company will not be
liable for amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company, and
the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Purchaser expressly for use
therein, or (ii) the failure of a Purchaser to comply with the covenants and
agreements contained in Sections 5.10 or 7.2 hereof, or (iii) the inaccuracy of
any representation or warranty made by a Purchaser herein or (iv) any statement
or omission in any Prospectus that is corrected in any subsequent Prospectus
that was delivered to the Purchaser prior to the pertinent sale or sales by the
Purchaser.

                (b) Each Purchaser will severally, but not jointly, indemnify
and hold harmless the Company, each of its directors, each of its officers who
signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any losses, claims, damages, liabilities or expenses
to which the Company, each of its directors, each of its officers who signed the
Registration Statement or controlling person may become subject, under the
Securities Act, the Exchange Act, or any other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, but only if such settlement is effected with the prior written
consent of such Purchaser) insofar as such losses, claims, damages, liabilities
or expenses (or actions in respect thereof as contemplated below) arise out of
or are based upon (i) any failure to comply with the covenants and agreements
contained in Sections 5.10 or 7.2 hereof or (ii) the inaccuracy of any
representation or warranty made by such Purchaser herein or (iii) any untrue or
alleged untrue statement of any material fact contained in the Registration
Statement, the Prospectus, or any amendment or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
in the Registration Statement or any amendment or supplement thereto not
misleading or in the Prospectus or any amendment or supplement thereto not
misleading in the light of the circumstances under which they were made,

 

-17-



--------------------------------------------------------------------------------

in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of any Purchaser expressly for use therein; and will
reimburse the Company, each of its directors, each of its officers who signed
the Registration Statement or controlling person for any legal and other expense
reasonably incurred by the Company, each of its directors, each of its officers
who signed the Registration Statement or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that each Purchaser’s
aggregate liability under Section 7.3(b)(iii) shall not exceed the amount of net
proceeds received by such Purchaser on the sale of the Shares pursuant to the
Registration Statement.

                (c) Promptly after receipt by an indemnified party under this
Section 7.3 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 7.3 promptly notify the indemnifying party
in writing thereof, but the omission to notify the indemnifying party will not
relieve it from any liability that it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained in this
Section 7.3 to the extent it is not prejudiced as a result of such failure. In
case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party, and the indemnifying party and the
indemnified party shall have reasonably concluded, based on an opinion of
counsel reasonably satisfactory to the indemnifying party, that there is likely
to be a conflict of interest between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
are likely to be legal defenses available to it and/or other indemnified parties
that are different from or additional to those available to the indemnifying
party, the indemnified party or parties shall have the right to select separate
counsel to assume such legal defenses and to otherwise participate in the
defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of its
election to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 7.3 for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all of the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. The indemnifying
party shall not be liable for any settlement of any action without its written
consent.

 

-18-



--------------------------------------------------------------------------------

                (d) If the indemnification provided for in this Section 7.3 is
required by its terms but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party under paragraphs
(a), (b) or (c) of this Section 7.3 in respect to any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of any losses, claims, damages, liabilities or expenses referred to
herein (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Purchaser from the placement of the Shares
contemplated by this Agreement or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but the relative fault of the Company and the Purchaser in connection
with the statements or omissions or inaccuracies in the representations and
warranties in this Agreement that resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and each Purchaser
on the other shall be deemed to be in the same proportion as the amount paid by
such Purchaser to the Company pursuant to this Agreement for the Shares
purchased by such Purchaser that were sold pursuant to the Registration
Statement bears to the difference (the “Difference”) between the amount such
Purchaser paid for the Shares that were sold pursuant to the Registration
Statement and the amount received by such Purchaser from such sale. The relative
fault of the Company on the one hand and each Purchaser on the other shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact or the inaccurate or the alleged inaccurate representation and/or
warranty relates to information supplied by the Company or by such Purchaser and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The amount paid or payable by
a party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in paragraph (c) of this Section 7.3, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in paragraph (c) of this
Section 7.3 with respect to the notice of the threat or commencement of any
threat or action shall apply if a claim for contribution is to be made under
this paragraph (d); provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under paragraph (c) for purposes of indemnification. The Company and the
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 7.3 were determined solely by pro rata allocation (even if the
Purchaser were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this paragraph. Notwithstanding the provisions of this Section 7.3, no
Purchaser shall be required to contribute any amount in excess of the amount by
which the Difference exceeds the amount of any damages that such Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations to contribute pursuant
to this Section 7.3 are several and not joint.

        7.4. Termination of Conditions and Obligations. The conditions precedent
imposed by Section 5.9 or Section 7.2 upon the transferability of the securities

 

-19-



--------------------------------------------------------------------------------

purchased pursuant to this Agreement shall cease and terminate as to any
particular number of securities upon the earlier of (i) the passage of two years
from the effective date of the Registration Statement and (ii) at such time as
an opinion of counsel satisfactory in form and substance to the Company shall
have been rendered to the effect that such conditions are not necessary in order
to comply with the Securities Act.

        7.5. Information Available. The Company, upon the reasonable request of
the Purchaser, shall make available for inspection by each Purchaser, any
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by the Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by the Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statement.

        7.6. Delay in Filing or Effectiveness of Registration Statement. If the
Registration Statement is not filed by the Company with the Commission on or
prior to the Filing Date, then for each day following the Filing Date, until but
excluding the date the Registration Statement is filed, or if the Registration
Statement is not declared effective by the Commission by the Required Effective
Date, then for each day following the Required Effective Date, until but
excluding the date the Commission declares the Registration Statement effective,
the Company shall, for each such day, pay the Purchaser with respect to any such
failure, as liquidated damages and not as a penalty, an amount equal to 0.0333%
of the purchase price paid by such Purchaser for its Securities pursuant to this
Agreement; and for any such day, such payment shall be made no later than the
first business day of the calendar month next succeeding the month in which such
day occurs. If the Purchaser shall be prohibited from selling Registrable
Securities under the Registration Statement as a result of a Suspension of more
than thirty (30) consecutive days or more than sixty (60) days in the aggregate
in any 365 day period, then for each day on which a Suspension is in effect that
exceeds the maximum allowed period for a Suspension or Suspensions, but not
including any day on which a Suspension is lifted, the Company shall pay the
Purchaser, as liquidated damages and not as a penalty, an amount equal to
0.0333% of the purchase price paid by such Purchaser for its Securities pursuant
to this Agreement for each such day, and such payment shall be made no later
than the first business day of the calendar month next succeeding the month in
which such day occurs. For purposes of this Section 7.6, a Suspension shall be
deemed lifted on the date that notice that the Suspension has been lifted is
delivered to the Purchaser pursuant to Section 9 of this Agreement. Any payments
made pursuant to this Section 7.6. shall not constitute the Purchaser’s
exclusive remedy for such events. Notwithstanding the foregoing provisions, in
no event shall the Company be obligated to pay liquidated damages (i) to more
than one Purchaser in respect of the same Securities for the same period of time
or (ii) in an aggregate amount that exceeds 10% of the purchase price paid by
the Purchaser for its Securities pursuant to this Agreement. Such payments shall
be made to the Purchaser in cash.

SECTION 8. Broker’s Fee. The Purchaser acknowledges that the Company intends to
pay to the Placement Agents a fee in respect of the sale of the Units to the
Purchaser. The Purchaser and the Company agree that the Purchaser shall not be
responsible for such fee and that the Company will indemnify and hold harmless
the Purchaser and each

 

-20-



--------------------------------------------------------------------------------

Purchaser/Affiliate against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Purchaser or Purchaser/Affiliate may
become subject with respect to such fee. Each of the parties hereto represents
that, on the basis of any actions and agreements by it, there are no other
brokers or finders entitled to compensation in connection with the sale of the
Shares to the Purchaser.

SECTION 9. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, e-mail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:

        9.1. if to the Company, to:

                Oscient Pharmaceutical Corporation

                1000 Winter Street, Suite 2200

                Waltham, MA 02451

                Attention: Joseph Vittiglio

                Facsimile: 781-398-2530

                E-mail: jvittiglio@oscient.com

                with a copy to:

                Ropes & Gray LLP

                One International Place

                Boston, MA 02110

                Attention: Patrick O’Brien

                Facsimile: 617-951-7050

                E-mail: Patrick.obrien@ropesgray.com

or to such other person at such other place as the Company shall designate to
the Purchaser in writing or by e-mail; and

        9.2. if to the Purchaser, at its address as set forth at the end of this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.

SECTION 10. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.
Any amendment or waiver effected in accordance with this Section 10 shall be
binding upon each holder of any securities purchased under this Agreement at the
time outstanding, each future holder of all such securities, and the Company.

SECTION 11. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

-21-



--------------------------------------------------------------------------------

SECTION 12. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

SECTION 13. Governing Law; Venue. This Agreement is to be construed in
accordance with and governed by the federal law of the United States of America
and the internal laws of the State of New York without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties. Each of the Company and the Purchaser submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the Company and the
Purchaser irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

SECTION 14. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Facsimile signatures shall be deemed original signatures.

SECTION 15. Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.

SECTION 16. Fees and Expenses. Except as set forth herein, each of the Company
and the Purchaser shall pay its respective fees and expenses related to the
transactions contemplated by this Agreement.

SECTION 17. Parties. This Agreement is made solely for the benefit of and is
binding upon the Purchaser and the Company and to the extent provided in
Section 7.3, any person controlling the Company or the Purchaser, the officers
and directors of the Company, and their respective executors, administrators,
successors and assigns and subject to the provisions of Section 7.3, no other
person shall acquire or have any right under or by virtue of this Agreement. The
term “successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Shares sold to the Purchaser pursuant to this Agreement.

[Remainder of Page Left Intentionally Blank]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

    

OSCIENT PHARMACEUTICALS CORPORATION

By:

       Name:   Title:

Print or Type:

 

                   

Name of Purchaser

(Individual or Institution)

        

Jurisdiction of Purchaser’s Executive Offices

        

Name of Individual representing Purchaser

(if an Institution)

        

Title of Individual representing Purchaser

(if an Institution)

        

Aggregate Purchase Price

Signature by:

 

 

Individual Purchaser or Individual

representing Purchaser:

        

Address: ___________________________________________

 

Telephone: _________________________________________

 

Facsimile:  _________________________________________

 

E-mail: ____________________________________________

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

 

Name of Subsidiary  

State or Other Jurisdiction of

Incorporation/Organization

Collaborative Securities Corporation   Massachusetts Oscient Pharmaceuticals UK
Ltd.   United Kingdom Genesoft Pharmaceuticals, LLC   Delaware Collaborative
Genetics, Inc.   Massachusetts

 

-24-



--------------------------------------------------------------------------------

APPENDIX I

SUMMARY INSTRUCTION SHEET FOR PURCHASER

(to be read in conjunction with the entire

Purchase Agreement which follows)

 

A. Complete the following items on BOTH Purchase Agreements (Sign two
originals):

 

  1. Signature Page:

 

  (i) Name of Purchaser (Individual or Institution)

 

  (ii) Name of Individual representing Purchaser (if an Institution)

 

  (iii) Title of Individual representing Purchaser (if an Institution)

 

  (iv) Signature of Individual Purchaser or Individual representing Purchaser

 

  2. Appendix I—Securities Certificate Questionnaire/Registration Statement
Questionnaire:

Provide the information requested by the Securities Certificate Questionnaire
and the Registration Statement Questionnaire.

 

  3. Return BOTH properly completed and signed Purchase Agreements including the
properly completed Appendix I to (initially by facsimile with original by
overnight delivery):

JMP Securities

600 Montgomery Street, Suite 1100

San Francisco, CA 94111-2713

Attention: Evan Gibson

Facsimile: 415-835-8982

 

B. Instructions regarding the transfer of funds for the purchase of Shares will
be sent by facsimile to the Purchaser by the Placement Agents at a later date.

 

C. Upon the resale of the Shares by the Purchasers after the Registration
Statement covering the Shares is effective, as described in the Purchase
Agreement, the Purchaser must deliver a current prospectus of the Company to the
buyer (physically or through compliance with Rule 172 under the Securities Act
or any similar rule).

 

-25-



--------------------------------------------------------------------------------

Appendix I

(Page 1 of 3)

OSCIENT PHARMACEUTICALS CORPORATION

SECURITIES CERTIFICATE QUESTIONNAIRE

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

 

1.    The exact name that your Shares and Warrant Shares are to be
registered in (this is the name that will appear on your
certificate(s) and Warrant(s)). You may use a nominee name if
appropriate:  

 

2.    The relationship between the Purchaser of the securities and the
Registered Holder listed in response to item 1 above:  

 

3.    The mailing address of the Registered Holder listed in response
to item 1 above:  

 

 

 

 

4.    The Social Security Number or Tax Identification Number of
the Registered Holder listed in response to item 1 above:  

 

 

-26-



--------------------------------------------------------------------------------

Appendix I

(Page 2 of 3)

OSCIENT PHARMACEUTICALS CORPORATION

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the preparation of the Registration Statement, please provide
us with the following information:

SECTION 1. Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SECTION 2. Please provide the number of shares that you or your organization
will own immediately after Closing, including those Shares purchased by you or
your organization pursuant to this Purchase Agreement and those shares purchased
by you or your organization through other transactions and provide the number of
shares that you have or your organization has the right to acquire within 60
days of Closing, including the Warrant Shares issuable to you or your
organization upon exercise of the Warrants purchased pursuant to this Purchase
Agreement:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SECTION 3. Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?

¨ Yes                ¨ No

If yes, please indicate the nature of any such relationships below:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

SECTION 4. Are you (i) an NASD Member (see definition), (ii) a Controlling (see
definition) shareholder of an NASD Member, (iii) a Person Associated with a
Member of the NASD (see definition), or (iv) an Underwriter or a Related Person
(see definition) with respect to the proposed offering; or (b) do you own any
shares or other securities of any NASD Member not purchased in the open market;
or (c) have you made any outstanding subordinated loans to any NASD Member?

Answer: ¨ Yes    ¨ No    If “yes,” please describe below

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

-27-



--------------------------------------------------------------------------------

Appendix I

(Page 3 of 3)

NASD Member. The term “NASD member” means either any broker or dealer admitted
to membership in the National Association of Securities Dealers, Inc. (“NASD”).
(NASD Manual, By-laws Article I, Definitions)

Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)

Person Associated with a member of the NASD. The term “person associated with a
member of the NASD” means every sole proprietor, partner, officer, director,
branch manager or executive representative of any NASD Member, or any natural
person occupying a similar status or performing similar functions, or any
natural person engaged in the investment banking or securities business who is
directly or indirectly controlling or controlled by a NASD Member, whether or
not such person is registered or exempt from registration with the NASD pursuant
to its bylaws. (NASD Manual, By-laws Article I, Definitions)

Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (NASD Interpretation)

 

-28-